Order, Supreme Court, New York County (Tyler, J.), entered April 26, 1982, denying defendant Muse’s motion to strike plaintiffs’ first set of interrogatories, unanimously reversed, on the law and in the exercise of discretion, with costs and disbursements, and the motion granted without prejudice to the service of a proper set of interrogatories. Plaintiffs served upon defendant Muse a set of interrogatories which was 79 pages in length and consisted of 209 numbered questions, most of which contain subparts. The interrogatories also contain eight pages of definitions and instructions. It is estimated that 1,056 individual responses are required to satisfy fully the 209 questions. Interrogatories should never be used as a tool to harass. Given the nature of the litigation these interrogatories are patently burdensome. Moreover, we find that in a number of instances they are either imprecisely framed, or redundant, or overbroad, and either seek information already provided by other defendants or are directed at discovering information which is neither material nor necessary. In all, 129 specific objections to particular interrogatories are raised. A court should not be asked to wade through an unduly prolix and oppressive set of interrogatories to determine the propriety of each. “The remedy, under such circumstance, is vacatur of the entire demand rather than successive prunings by the court.” (Woodmere Academy v Steinberg, 51 AD2d 514, 515.) Concur — Sandler, J. P., Sullivan, Markewich and Milonas, JJ.